             Case 1:18-cr-00373-RJS Document 695 Filed 06/29/20 Page 1 of 1




                                                             June 26, 2020
BY ECF

The Honorable Richard J. Sullivan
United States Circuit Judge1
Southern District of New York
New York, NY 10007

          Re:       United States v. Gordon, 18-cr-373

Dear Judge Sullivan,

       This letter is respectfully submitted with the consent of the Government to request that the
sentencing currently scheduled for July 13, 2020 be adjourned until a date in September 2020 that
is convenient for the Court.

        Given the COVID-19 pandemic and the restrictions in place at the MDC, we continue to
be unable to meet with Mr. Gordon to prepare for the sentencing. In addition, as the Court is aware,
Mr. Gordon has several family members who wanted to attend the sentencing and are unable to
travel at this time.

       Accordingly, we request that the sentencing be adjourned until September 2020 or to a date
the Court deems appropriate under the circumstances.

          Thank you for your courtesy and consideration.

                                                             Respectfully Submitted,

                                                             ________/s/________

                                                             James Kousouros, Esq.
c.c.
          Matthew Hellman                          ,7 ,6 +(5(%< 25'(5(' 7+$7 WKH VHQWHQFLQJ
          Elinor Tarlow                            VFKHGXOHGIRU-XO\LVDGMRXUQHGWR
          Assistant United States Attorneys        6HSWHPEHU   DW  SP  7KH
                                                   VHQWHQFLQJVKDOOEHKHOGLQ&RXUWURRP%RI
                                                   WKH 'DQLHO 3DWULFN 0R\QLKDQ 8QLWHG 6WDWHV
                                                   &RXUWKRXVH  3HDUO 6WUHHW 1HZ <RUN 1<
                                                   


1
    Sitting as a district judge by designation.
